Opinion filed March 7, 2019




                                      In The

        Eleventh Court of Appeals
                                  ___________

                              No. 11-19-00031-CR
                                 ___________

                     JOE HENRY ROBLES, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 238th District Court
                           Midland County, Texas
                       Trial Court Cause No. CR41621


                     MEMORANDUM OPINION
      Joe Henry Robles has filed an untimely notice of appeal in this cause.
Appellant attempts to appeal his 2013 conviction for the offense of evading arrest
and detention in a vehicle. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on August 29, 2013, and that his out-of-time notice of appeal was filed in
the district clerk’s office on July 5, 2018. Pursuant to Rule 26.2(a) of the Texas
Rules of Appellate Procedure, a notice of appeal is due to be filed either (1) within
thirty days after the date that sentence is imposed in open court or (2) if the defendant
timely files a motion for new trial, within ninety days after the date that sentence is
imposed in open court. A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this court
reflect that Appellant’s notice of appeal was filed almost five years after his sentence
was imposed. The notice of appeal was, therefore, untimely. Absent a timely filed
notice of appeal or the granting of a timely motion for extension of time, we do not
have jurisdiction to entertain this appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996);
Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
        In January 2019, when the appeal was filed in this court, we notified Appellant
by letter that the notice of appeal appeared to be untimely and that the appeal may
be dismissed for want of jurisdiction. We requested that Appellant respond to our
letter and show grounds to continue. Appellant has not filed a response showing
grounds upon which this appeal may proceed.
        We dismiss this appeal for want of jurisdiction.


                                                                            PER CURIAM


March 7, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2